DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 7-16, 18-19, and 21-28 are presented for examination.

Allowable Subject Matter
Claims 1-4, 7-16, 18-19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of the independent claims as amended:
determining whether the friend request was accepted based on a response from the individual to the friend request;  
responsive to determining that the friend request was accepted, adding the automatically selected one of the one or more artificial intelligence entities as a friend of the individual such that-2-Attorney Docket No.: MS2-0254US Newport IP, LLCwhen the one or more keywords are subsequently received from the remote computing device, an additional conversation session between the automatically selected one of the one or more artificial intelligence entities and the individual is automatically initiated, and 
responsive to determining that the friend request was not accepted, automatically selecting a second of the one or more artificial intelligence entities from the pool of artificial intelligence entities and initiating a conversation session between the automatically selected second of the one or more artificial intelligence entities and the individual.

The closest prior art of record is Lee and Hamlin, both discussed in the Final Rejection of November 9, 2021.  Lee and Hamlin both disclose systems in which a chatbots may be added as a friend of the human user.  However, neither reference appears to disclose explicitly the claimed procedure of initiating a conversation with a bot if the user accepts the bot’s friend request and searching for another bot if the user does not accept the bot’s friend request.
None of the other prior art of record appears to disclose explicitly at least the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125